Citation Nr: 1721944	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a thyroid disability, to include multinodular goiter, claimed as parathyroid adenoma, to include as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran had active honorable service from February 1948 to December 1956. A period of service has been rendered ineligible for benefits based on an other than honorable discharge for service from March 1957 to March 1961.  See November 1967 Department of Veterans Affairs (VA) Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a VA Regional Office (RO) which denied the Veteran's claim of entitlement to service connection for multinodular goiter, claimed as parathyroid adenoma.  

The Board remanded this claim in April 2016 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2016 Disability benefits Questionnaire (DBQ) reviews the Veteran's VA treatment records in detail.  The DBQ provides that the Veteran appeared to have been absent from VA medical care from May 2001 until June 20, 2008, when he appeared at the Primary Care Wellness and Health Screening Clinic and requested a Primary Care Physician at the VA.  It was stated he was hypothyroid.  The Veteran was seen in the Primary Care Clinic on July 10, 2008, where it was stated he was hypothyroid but was not on any replacement therapy.

A September 2009 VA treatment record refers to a March 2009 VA ultrasound of the Veteran's thyroid.

However, the earliest VA treatment record before the Board dated after the Veteran's absence from VA care is dated May 27, 2009.  The most recent VA treatment record before the Board is dated June 28, 2016, and was printed July 5, 2016.  

Thus, it appears that there exist VA treatment reports that have not been associated with the record before the Board.  They should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain copies of all outstanding VA medical and treatment reports from any VA medical facility, to include those dated from June 20, 2008, to May 27, 2009 (including the results of a March 2009 ultrasound of the Veteran's thyroid), and those dated from July 5, 2016.  

2.  If any additional relevant evidence is received, as a result of the above action or otherwise, then return the file to the July 2016 examiner (or another comparably qualified individual if that examiner is no longer available) for an addendum opinion.  Upon reviewing the additional evidence the examiner should again clarify whether the Veteran has thyroid cancer.  The examiner should next clarify whether the Veteran's multinodular goiter is a non-malignant thyroid nodular disease, or if he otherwise has a radiogenic disease, including non-malignant throid nodular disease and/or parathyroid adenoma, or any other related cancer.  The examiner should then opine whether it is at least as likely as not that the thyroid disability was incurred in active service, or is otherwise related to service, specifically considering his claimed exposure to ionizing radiation on Eniwetok Atoll from December 1955 to December 1956.  All opinions should be accompanied by a clear rationale.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




